Title: To Thomas Jefferson from Thomas Cope, 28 January 1809
From: Cope, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. Jany 28th 1809
                  
                  The American Convention for the Abolition of Slavery & improving the condition of the Africans, lately assembled in this City, have directed me, as one of their members, to present you Clarkson’s History of Slavery—
                  I perform this task with much pleasure, as it affords me an opportunity of assuring you that 
                  I am with great respect, Your friend
                  
                     Thos. P. Cope 
                     
                  
               